DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Irie et al1 (“Irie”).
Regarding claim 1, Irie teaches an image processor (note that such a processor is interpreted as a referring to a general class of structures which would be recognized by one of ordinary skill in the art where such a processor refers to some type of digital circuit that performs computing operations on images and could be for example any type of microprocessor, CPU, GPU, GPGPU, ASIC, FPGA or the like which processes images according to the “portions” below such that this processor performs the functions of each of the “portion[s]” below as explained below; see Irie, paragraph 0016 and figure 1 teaching “the parking frame recognition device 100 according to the present embodiment is installed in the vehicle 10 (host vehicle), and is provided with a side imaging unit 12 that captures an image of an area including a road surface on the left and right sides of the vehicle 10, and a traveling direction imaging unit 15 that captures an image of an area including the front and rear road surfaces of the vehicle 10” and an “electronic control unit (ECU) 20 for inputting an image picked up by the side imaging part 12 and the traveling direction imaging part 15 and performing necessary image processing” such that this ECU is an image processor that is performing “necessary image processing” for the parking frame recognition device as will be further explained; see also paragraph 0020 further detailing the ECU image processor) comprising:
a parking area line detection portion configured to detect a parking area line from an image acquired by an imaging device configured to image a road surface around a vehicle (see Irie, paragraph 0016 as above where the “side imaging unit 12 that captures an image of an area including a road surface on the left and right sides of the vehicle 10, and a traveling direction imaging unit 15 that captures an image of an area including the front and rear road surfaces of the vehicle 10” such that an image acquired by an imaging device configured to image a road surface around a vehicle is then able to be processed to detect a parking area line from the image as in paragraph 0020 teaching the ECU comprises the “image input part 22, a side parking frame line detecting part 23, a parking frame line characteristic calculating part 24, a traveling direction parking frame line detecting parameter setting part 26, a traveling direction parking area detecting part 28, a parking frame priority determining part 30 and a parking frame information output part 32” where “parking frame line detecting part 23” detects a parking area line from the image acquired as further explained in paragraphs 0021-0026 teaching also the “traveling direction parking region detection unit” with a “parking frame line length calculation unit 28” detects parking area lines from an image and note that at least one line is required but more may be detected than simply one parking area line);
a parking frame setting portion configured to set a parking frame based on the detected parking area line (note that to “set” a parking frame is extremely broad and is interpreted to mean that some setting is applied to a parking frame based on a detected area line; thus see Irie, paragraphs 0026-0028 teaching that based on the detected parking area line which could comprise multiple lines, the “traveling direction parking area detection part 28 detects a parking frame line existing in a traveling direction of a vehicle 10 by using a parameter set by a traveling direction parking frame line detection parameter setting part 26 from an image picked up by a traveling direction imaging part 15” and “the parking possible area R 1, R 2,. (parking frame) (see FIG. 13) which can park the vehicle 10…is detected” such that these set a parking frame based on lines where R1 and R2 are set as a parking frame of a certain type for example as further explained in paragraphs 0079-0091 and figures 10A-13 detailing “detecting a parking possible area (parking frame) of the vehicle 10 based on the parking frame line wi detected from the image” where “parking frame lines w 1 to w 7 are detected by the detection process of the parking frame line wi described above, and the parking frames C 1 to C 6 are detected based on the result” such that C1 to C6 are set as parking frames);
a parking frame selection portion configured to calculate a length ratio of adjacent first and second sides of the set parking frame, determine the parking frame as a display target when the length ratio falls within a predetermined range, and not to determine the parking frame as the display target when the length ratio falls outside the predetermined range (see, Irie, paragraphs 0024-0028 as noted above where parking lines are detected and a parking frame is set and “on the basis of the length of the parking frame line calculated by the parking frame line length calculating unit 28 a, the parking possible area R 1, R 2,. (parking frame) (see FIG. 13) which can park the vehicle 10” such that a parking frame as a display target is determined based on lengths of the parking frames and as in paragraphs 0079-0091 and figures 10a-10b and 13 as explained above, “parking frame lines w 1 to w 7 are detected by the detection process of the parking frame line wi described above, and the parking frames C 1 to C 6 are detected based on the result” such that C1 to C6 are set as parking frames and are available to be determined as a display target for the overlay as seen in figure 13 for example and where this is set as a display target as in figure 13 when a length ratio of adjacent first and second sides of the set parking frame falls within a predetermined range where “of the adjacent parking frame lines, the parking frame line length L (wi) closer to the vehicle 10 (host vehicle) is selected and “parking frame line length L (wi) of the distant place side is compared” with the adjacent parking frame line to determine a length ratio where “parking frame line length L (w) to the adjoining parkingframe line wi and wi+1, respectively” and “When L (wi 1) is calculated and L (wi)> L (wi 1), it is determined that the parking frame Ci is a parking frame which can be parked in parallel. On the other hand, when L (wi) ≦ L (wi 1), it is determined that the parking frame Ci cannot be parked in parallel” such that for example with simple rearrangement and substitution it can be seen that given that the assumption is that an eligible parking target frame should have a shorter side closer to the vehicle, then when a length ratio is greater than 1 it thus outside such a predetermined range and the parking frame is not set as a display target); and
a display control portion configured to control a display portion for displaying a parking frame image showing the parking frame determined as the display target by the parking frame selection portion so as to keep superimposing the parking frame image onto the image acquired by the imaging device (see Irie, paragraphs 0079-0091 and figures 10a-10b and figure 13 teaching a display control portion configured to control a display portion for displaying a parking frame image showing the parking frame determined as the display target by the parking frame selection portion and superimposing the parking frame image onto the image acquired by the imaging device as seen in figure 13 for example and as further explained in paragraphs 0117-0120 teaching “parking frame information output unit 32 converts information of the detected parking space Ri (parking frame) into an image that is easy for the driver of the vehicle 10 (host vehicle) to understand, and displays it on the monitor 50” where “coordinate-converted image is combined into 1 images, and the detected parking area Ri (R 1, R 2 in the example of FIG. 13) is superimposed and displayed on the monitor 50” and for example it keeps superimposing the parking frame image so long as it is detected or until the processing loop of figure 18 as in paragraphs 0148-0160 results in a parking frame no longer being a display target or for example keeps displaying the image until the monitor is turned off or the process is ended such as through the car being parked).
Regarding claim 2, Irie teaches all that is required as applied to claim 1 above and further teaches wherein the parking frame selection portion is configured to determine the parking frame as the display target when the first side and the second side of the parking frame satisfy all of the following formulas, and not to determine the parking frame as the display target when the first side and the second side does not satisfy at least one of the following formulas,

    PNG
    media_image1.png
    67
    485
    media_image1.png
    Greyscale

(see Irie, paragraphs 0079-0091 and figures 10a-10b and 13 as explained above, “parking frame lines w 1 to w 7 are detected by the detection process of the parking frame line wi described above, and the parking frames C 1 to C 6 are detected based on the result” such that C1 to C6 are set as parking frames and are available to be determined as a display target for the overlay as seen in figure 13 for example and where this is set as a display target as in figure 13 when a length ratio of adjacent first and second sides of the set parking frame falls within a predetermined range where “of the adjacent parking frame lines, the parking frame line length L (wi) closer to the vehicle 10 (host vehicle) is selected and “parking frame line length L (wi) of the distant place side is compared” with the adjacent parking frame line to determine a length ratio where “parking frame line length L (w) to the adjoining parkingframe line wi and wi+1, respectively” and “When L (wi 1) is calculated and L (wi)> L (wi 1), it is determined that the parking frame Ci is a parking frame which can be parked in parallel. On the other hand, when L (wi) ≦ L (wi 1), it is determined that the parking frame Ci cannot be parked in parallel” such that for example with simple rearrangement and substitution it can be seen that given that the assumption is that an eligible parking target frame should have a shorter side closer to the vehicle, then when a length ratio is greater than or equal to 1 then the frame would be set as a display target as for example this requires that the ratio of 1 side to another be greater than or equal to a threshold required to be greater than or equal to a larger number being divided by a related smaller number).
Regarding claim 4, Irie teaches all that is required as applied to claim 1 above and further teaches wherein the display control portion is configured to control the display portion for displaying the parking frame image showing the parking frame, already determined as the display target so as to keep superimposing the parking frame image onto the image acquired by the imaging device when the parking frame is not determined as the display target by the parking frame selection portion (basically this is trying to say not to stop superimposing it even with some perturbation in line and frame detection, requires that something determined as a display target according to the ratio within whatever range is found above and then at some point is found NOT to be there, but the target continues to be displayed; ) (note that the instant claim is extremely broad as “when the parking frame is not determined as the display target by the parking frame selection portion” would encompass any time “when” such a display target is “not determined” and thus for example such determining must have occurred previously so a display target is displayed and when such a determination is not being performed then the claim language would be fulfilled so long as there is no longer an active determination that the parking frame is not displayed as the display target; note that this would be different if recited more specifically such that for example another target display determination takes place and as the result of such a determination being in the negative then the display target would keep being superimposed, which would be different than claimed; thus see Irie,  paragraphs 0121-0126 and figure 14 where the step S 60 corresponds to when the parking frame is determined or not determined as the display target where the “parking region in the traveling direction…is detected” and then this leads to step S 90 where parking frame display targets are displayed to a user when this determining is no longer occuring as in paragraphs 0148-0169 and figures 18 where after determining if a space may be eligible as a display target as in step S 70 this leads to step S82 and on to step S 93 in figure 19 where “output…of the parking possible area” is described and then displays the display target which was determined as the display target according to the priority information in some cases and this is output when the parking frame is no longer being determined as the display target and at that point in the process it is thus a point when the parking frame is not determined as the display target as this decision is no longer being considered; for example as in figure 13, the eligible display targets are displayed to the user after the relevant determinations have already been made and are no longer being considered and thus the system keeps superimposing the parking frame image onto the image acquired when the parking frame is not determined as the display target as explained above).
Regarding claim 6, the instant claim recites an “image processing method” in which it can be seen that the functions performed in the method correspond to the functions performed by the image processor of claim 1.  Therefore, the limitations of claim 6 correspond to the limitations of claim 1; thus it is rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie in view of Nithiyanantham et al2 (“Nithiyanantham”).
Regarding claim 3, Irie teaches all that is required as applied to claim 1 above but fails to specifically teach wherein the parking frame selection portion is configured not to determine the parking frame as the display target when an end point of the parking frame on a vehicle side is separated from a position of the vehicle on the image by a predetermined distance or more (note that the claim requires an end point of the parking frame as reference such that this refers to a parking frame which has been set or set as detected as above and thus this is taken to mean that some parking frame which is detected but which is separated from the vehicle by a predetermined distance or more would not be considered as the parking frame display target).  Irie does teach distance considerations such that “search areas” are specified such that “the parking frame line wi is detected from the image IF (x, y) without any clues, but the right camera is limited to the search areas 18a and 18b” as seen in figure 3A where “FIG. 3A is a diagram illustrating that the front camera 15a captures an image of the imaging range 16a, and FIG. 3B is an example of an image I F (x, y) actually captured by the front camera 15a” such that a greater area is captured by the camera than is to be considered in view of the “search areas.”  This means that while parking frames are imaged which are not set as a display target based on distance (those spaces images, but beyond the “search areas” for example), given that such areas are not processed or analyzed, they cannot be parking frames which have been set in some manner and which can then be not determined as a display target.  Thus Irie stands as a base system upon which the claims can be seen as an improvement through this distinction where a parking frame must be able to be set in some manner but then be not determined as a display target when an end point of the parking 
In the same field of endeavor relating to parking space assistance and detection and visualization of parking space lines and targets, Nithiyanantham teaches “parking space detection for… parking spaces near the vehicle 102” and that when parking assist is initially activated the system “runs a parking area detection algorithm” where “result of the parking area detection algorithm is an identification of a parking area near the driver’s destination” and then the “distance from the vehicle 102 to the identified parking area is compared to a distance threshold” which may be “more or less than 0.3 miles” and if “the distance to the parking area is greater than to the distance threshold” then the process does not set any eligible parking area as a display target and if it does for example then as in step 1422 when a user gets to a certain distance than eligible parking areas may be set as display targets (see Nithiyanantham, paragraphs 0098-0104 and figure 14).  Thus Nithiyanantham teaches a technique applicable to the base system of Irie.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nithiyanantham to the system of Irie with to arrive at the claimed invention as doing so would yield predictable results and result in an improved system.  The results of the substitution would be predictably that Nithiyanantham’s predetermined distance tied to eligibility of parking spaces otherwise being analyzed could be used in Irie such that only spaces within a predetermined distance are subject to further display target processing such that when a parking frame and its end point recognizable as in Irie is nevertheless a predetermined distance farther away from the vehicle, than such parking frames would not be determined as a display target based on a predetermined distance.  Furthermore, the results of the combination would be predictable given that Irie already suggests use of distance and search areas for consideration of parking space frames.  The .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie in view of Hayakawa3.
Regarding claim 5, Irie teaches all that is required as applied to claim 1 above and further teaches an edge detection portion configured to scan the image acquired by the imaging device in a predetermined direction to detect a pixel in which a variation of a brightness or a color parameter contained in an image signal increases to be larger than a threshold, and detects a portion in which the detected pixel array has a predetermined length or more as an edge, wherein the parking area line detection portion is configured to detect the parking area line based on the edge detected by the edge detection portion (see Irie, paragraphs 0039-0048 and teaching “an image coordinate system (x, y) is set in which an upper left corner of an image is set as an origin, an x axis is set as an x axis and a y axis is set as a y axis” and “a horizontal line is set in a plurality of vertical positions yi (= y 1, y 2,.)  of the image IR (x, y), and a change (luminance difference value) of the value stored in each pixel is calculated between adjacent pixels while scanning the image IR (x, y) from left to right on each horizontal line” such that this is an edge detection portion to scan the image in a predetermined direction to a detect a pixel in which a variation of a brightness “luminance difference value” which increases to be larger than a threshold (finding “a point (plus edge point) at which the value (luminance) stored in each pixel is changed from dark to bright and a point (minus edge point) at which the pixel changes from dark to bright are detected” where for example dark to bright is a threshold where brighter indicates an edge such that these portions are eligible to be considered as parking lines and then “it is determined that the parking frame line candidate point which is a continuous parking frame line candidate point, that is, a parking frame line candidate point which is considered to be a line segment constitutes 1 parking frame lines” such as when “it is determined that there are 5 parking frame line w1,w2,w3,w4,w5” and these points which are portions of the pixel array are determined to be an edge parking frame line when they form a segment of some length and for example points which are not assigned to each other to form a segment of some length would not be detected as edges such that this scanned bright pixels are thresholded out and determined to be edges as long as they have some length and this leads to them being detected as parking frame lines such as “w1,w2,w3,w4,w5“ and importantly these same techniques are used by the travel direction parking region unit of paragraphs 0079-0086 where “it is assumed that the parking frame lines w 1 to w 7 are detected by the detection process of the parking frame line wi described above, and the parking frames C 1 to C 6 are detected based on the result”).  However, as seen above, Irie fails to specifically teach a “predetermined length” or more is needed to be determined as an edge when determining parking lines.  Rather, while Irie does implicitly find a line segment of some length, it is not explicitly taught that the length of any such segment is necessarily predetermined.  Thus Irie stands as a base system up on which the claimed invention can be seen as an improvement where such a predetermined length could lead to outlier removal and processing efficiency gains as spurious line segments could be excluded from further processing for example.
In the same field of endeavor relating to parking space detection and visualization, Hayakawa teaches a technique which detects parking frame lines using “edge detection on the captured images” and the “edge detection… detects a pixel array in which the luminance difference between each pixel and its adjacent pixel is a predetermined value or more from the overhead image” and “when the length of the detected pixel array is a predetermined threshold or more, the control device 10 detects a line of which the edge is defined by the pixel array, as a frame line” such that a portion in which the detected pixel array has a predetermined length or more is determined as an edge and wherein the parking area see Hayakawa, paragraphs 0045-0047).  Thus Hayakawa teaches a known technique applicable to the base system of Irie.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hayakawa to the base system of Irie as the results would be predictable and would result in an improved system.  The results would be predictable as Irie already seeks to determine line segments from pixel arrays with brightness values and Hayakawa similarly determines line segments while adding a condition that in order to be considered an edge that may be a parking frame line that a predetermined length or more is required of the line segments extracted from the array such that the segments in Irie would only be considered edges if passing the same predetermined length test of Hayakawa.  This would result in an improved system as adding of such a condition could lead to more efficient processing as spurious lines or erroneously extracted segments could be excluded from further processing and would not then be considered in later processing and furthermore could lead to improvements in detection accuracy as this would negate lines which form segments but which are clearly not long enough to constitute a parking line edge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 WO2016002405 and referencing an attached machine translation of the priority application JP2014-138530 obtained from Global Dossier
        2 US PGPUB NO. 20200307616
        3 US PGPUB No. 20180322349